DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1-11, 17-20) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (hereinafter Yao)(US Publication 2019/0073553 A1)
Re claim 1, Yao discloses a method for object detection, comprising: obtaining a plurality of to-be-determined targets in a to-be-detected image (See figs. 1, 6, 8 & ¶s 27-30 where it teaches once the Hyper Features over each input images are extracted and the Hyper Feature maps 140 are obtained, then the region proposals are generated at a first HyperNet 106.  This is the Hyper Net for region proposal generation; in each source image, a number of ROIs at fixed locations may be generated and their locations and projected onto the Hyper Features 140; each ROI corresponds to a specific region proposal in the source image; ¶ 60 where it teaches the top ten regions for an image that includes a large and small ship past a seawall with a person posing in front of the seawall.  The region proposals are indicated with the rectangular 

Re claim 2, Yao discloses wherein the obtaining a plurality of to-be-determined targets in a to-be-detected image comprises: obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image. (See fig. 1 & ¶s 27-29)

Re claim 3, Yao discloses wherein the obtaining the plurality of to-be-determined targets formed based on at least one predetermined region size in the to-be-detected image comprises: obtaining a feature map of the to-be-detected image; forming a reference box of a feature point in the feature map according to reference box configuration information; using the reference box of the feature point in the feature map as one to-be-determined target; and obtaining, respectively corresponding to a plurality of feature points in the feature map, the plurality of to-be-determined targets. (See fig. 1 & ¶s 21-30)

Re claim 4, Yao discloses wherein the obtaining a feature map of the to-be-detected image comprises: inputting the to-be-detected image into a backbone network in a convolutional neural network; inputting a feature map output by the backbone network into a filter layer in the convolutional neural network; filtering the feature map output by the backbone network by the filter layer according to a preset sliding window, and using the filtered feature map output by the backbone network as the feature map of the to-be-detected image. (See fig. 1 & ¶s 21-25)



Re claim 6, Yao discloses wherein the predetermined region size comprises: nine predetermined region sizes formed based on three different lengths and three different aspect ratios; or nine predetermined region sizes formed based on three different widths and three different aspect ratios; or nine predetermined region sizes formed based on three different lengths and widths. (See fig. 6)

Re claim 7, Yao discloses wherein the category comprises: two object categories and one background category. (See ¶ 33)

Re claim 8, Yao discloses wherein the determining, for at least one category, confidences of a plurality of to-be-determined targets respectively, and determining categories of the plurality of to-be-determined targets according to the confidences comprises: for each of the plurality of to-be-determined target, calculating, for the at least one category, a confidence of the to-be-determined target respectively, and using a category corresponding to a highest confidence as a category of the to-be-determined target. (See fig. 1 & ¶ 30)

Re claim 9, Yao discloses wherein the determining position offset values corresponding to the respective categories of the plurality of to-be-determined targets comprises: for each of the plurality of to-be-determined target, calculating, for a category of the to-be-determined 

Re claim 10, Yao discloses wherein the position information of at least one to-be-determined target comprises: position information of a bounding box of the at least one to-be-determined target. (See fig. 1 & ¶s 30, 34-35)

Re claim 11, Yao discloses wherein the determining a category and position information of at least one to-be-determined target in the to-be-detected image according to the categories of the plurality of to-be-determined targets, the position offset values of the plurality of to-be-determined targets, and confidences of the categories of the plurality of to-be-determined targets comprises: selecting, from the plurality of to-be-determined targets, at least one to-be-determined target with confidences meeting a predetermined confidence requirement; forming the position information of the bounding box of the at least one to-be-determined target in the to-be-detected image according to position offset value of the selected at least one to-be-determined target; and respectively using a category of the selected at least one to-be-determined target as a category of the bounding box of the at least one to-be-determined target in the to-be-detected image. (See fig. 1 & ¶s 29-35)

Claims (17, 20) have been analyzed and rejected w/r to claim 1 above.
Claims (18-19) have been analyzed and rejected w/r to claims (2-3) above.

Claim(s) (1, 17, 20) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (hereinafter Yao1)(US Publication 2020/0143205 A1)
Re claim 1, Yao1 discloses a method for object detection, comprising: obtaining a plurality of to-be-determined targets in a to-be-detected image; determining, for at least one 

Claims (17, 20) have been analyzed and rejected w/r to claim 1 above.

Allowable Subject Matter
Claims (12-16) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art or record fails to teach and fairly suggest the limitations in claim 12.  Claims (13-16) depend on claim 12.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 28, 2021